Citation Nr: 0503565	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-28 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of the appellant's deceased spouse 
as a veteran for the purpose of establishing eligibility to 
Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant has claimed entitlement to VA benefits based on 
an allegation that she is the surviving spouse of an 
individual who had recognizable service with the Armed Forces 
of the United States in the Philippines during World War II.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of July 2003 by the 
Department of Veterans Affairs (VA) Manila Regional Office 
(RO) which confirmed previous decisions which refused to 
recognize such service.

The Board wrote to the appellant in June 2004 and requested 
that she clarify whether she desired representation before 
the Board.  No response was received.  

The issue certified for appellate review was whether new and 
material evidence had been presented to reopen a claim for 
recognition as a veteran.  However, the appellant was not a 
party to the prior determination and did not receive 
notification of the prior decision or an opportunity to 
appeal that decision.  Accordingly, the Board concludes that 
the new and material evidence standard is not applicable.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran or has a legal relationship to a 
veteran such as being the veteran's spouse.  The term 
"veteran" is defined in 38 U.S.C.A. § 101(2) as a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  Under 38 C.F.R. §§ 3.40 and 3.41, 
certain service with the Commonwealth Army of the 
Philippines, with the Philippine Scouts, and guerilla service 
is included for VA benefits purposes.  

However, under 38 C.F.R. § 3.203(a), the VA may only accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department, if the 
evidence meets the following conditions:
    (1) The evidence is a document issued by the service 
department.  A 
copy of an original document is acceptable if the copy was 
issued by the 
service department or if the copy was issued by a public 
custodian of 
records who certifies that it is a true and exact copy of the 
document 
in the custodian's custody; and
    (2) The document contains needed information as to 
length, time and 
character of service; and
    (3) In the opinion of the Department of Veterans Affairs 
the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203 (a), the VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203(c).  
When a claimant submits evidence establishing that the 
service department's certification was based upon erroneous 
information, a second verification may be required. Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994) (holding that 38 C.F.R. § 
3.203(c) obligates VA to request verification of service 
where appellant submitted evidence that prior negative 
certification was based on a misspelling of his name). 

A request for information form dated in July 1986 reflects 
that the RO previously contacted the United States Army 
Reserve Personnel Center and requested verification of the 
claimed service.  The request for information included the 
individuals name, alleged service dates of December 10, 1941 
to April 6, 1946, a service number, place of birth, a date of 
birth of March [redacted], 1923, and indicated that his last 
organization was "I" Company, 3rd BN, 62nd Inf Regt PA.  The 
response in January 1999 was that the subject has no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerillas, in the service of the United States 
Armed Forces.  

Significantly, however, additional evidence has since been 
received which may provide a new basis for requesting 
verification of service.  A "Certification" issued by the 
Armed Forces of the Philippines in June 1996 indicates that 
the individual's date of birth was December [redacted], 1919.  It was 
further indicated that his organization had been "D" 
Battery, 2nd Battalion, 101st FA.  In addition, the Board 
notes that an Affidavit for Philippine Army Personal dated in 
February 1946 shows a birth date of December [redacted], 1919, and an 
organization of "L" Co, 3rd Bn, 62 Inf, 6th Inf Div, PA.  

Finally, as noted above, since this appeal stems from an 
original claim from the appellant, the RO must inform her 
that she does not have to submit new and material evidence to 
reopen her claim and adjudicate her claim on a de novo basis. 

Accordingly, the Board concludes that the case must be 
remanded to the RO for the following actions:

1.  The RO must inform the appellant that 
the law and regulations pertaining to 
finality of unappealed RO decisions are 
not applicable to her claim; that she has 
submitted an original claim and, 
therefore, she does not have to submit 
new and material evidence to reopen a 
claim.

2.  The RO should attempt to verify, 
through official channels, the claimed 
period of military service.  The request 
should be accompanied by a copy of this 
remand and copies of the front and back 
of the above referenced documents.  The 
Request for Information should include 
the above referenced new information 
regarding the date of birth and 
organization.  

3.  The RO should review any additional 
evidence which is added to the claims 
file and adjudicate the claim on a de 
novo basis.  If the benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


